Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
	Claim 1 in lines 2-3 and claim 24 lines 2-3 recites, “a plurality of blades” followed in the same indentation with “each blade”.  “Each blade” is considered to be each blade of the “plurality of blades”.
	Claim 1 in lines 4-5 and claim 24 lines 4 and 6 recites “a plurality of circumferentially spaced cams” and then later recites “each cam”.  “Each cam” is considered to be “each cam” of “the plurality of circumferentially spaced cams” that was earlier recited in the indented section.  
	Claim 1 in line 8 and claim 24, line 12 recites “a plurality of circumferentially spaced evacuation ports, each evacuation port”, which is interpreted that “each evacuation port” is considered to be “each evacuation port” of the “plurality of circumferentially spaced evacuation ports”.
	Claim 2 in lines 5-6 and claim 24, lines 9-10 recites “a plurality of suction ports” followed by “each suction port”, which is interpreted that “each suction port” is considered to be “each suction port” of “the plurality of suction ports”.	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Johnson (Reg. No. 41,546) on March 24, 2022.

The application has been amended as follows: 

-  1.   (Currently Amendment) A pump comprising: 
an impeller including a hub and a plurality of blades extending radially from the hub, each blade having an end; 
a plurality of circumferentially spaced cams defining an impeller chamber within which the impeller is rotatably mounted; wherein each cam includes an engagement edge, an arcuate cam surface sloping radially inward from the engagement edge, and a lobe that extends radially inward from the arcuate cam surface; and 
a plurality of circumferentially spaced evacuation ports, each evacuation port being proximal to the intersection of the arcuate cam surface and the lobe of a respective cam; 
wherein, as the impeller rotates, a corresponding end of a leading blade of the plurality of blades contacts a respective engagement edge and then a corresponding end of a trailing blade of the plurality of blades subsequently contacts the respective of the plurality of circumferentially spaced cams; and 
wherein, as the impeller continues to rotate, the end of the leading blade contacts a respective lobe and displaces the leading blade to decrease the volume of the unit chamber and expel fluid from the unit chamber through a respective evacuation port.
2. (Currently Amendment) A pump according to claim 1, further comprising: 
a housing including a peripheral wall, wherein the plurality of circumferentially spaced cams are located radially inward from the peripheral wall; 
a peripheral reservoir defined between the peripheral wall and the plurality of circumferentially spaced cams; and 
a plurality of suction ports fluidly communicating the peripheral reservoir with the impeller chamber, each suction port being defined by a respective lobe of a first cam of the plurality of circumferentially spaced cams and a respective engagement edge of an adjacent second cam of the plurality of circumferentially spaced cams; 
wherein, as the impeller rotates, the impeller draws fluid from the peripheral reservoir through the plurality of suction ports and delivers fluid to the plurality of circumferentially spaced evacuation ports. - - 
- - 4. (Currently Amendment) A pump according to claim 1, wherein the pump includes a housing with a planar wall from which the plurality of circumferentially spaced cams are cantilevered and through which the plurality of circumferentially spaced evacuation ports extend, wherein each lobe is proximate to a respective evacuation port and extends away from the planar wall to a free end, wherein the free end extends above the respective evacuation port. - - 
- - 7. (Currently Amendment) A pump according to claim 1, wherein each lobe includes a loading surface extending radially inward from the arcuate cam surface and a release surface extending radially outward from the loading surface; wherein, as the impeller rotates, the respective blade ends of the plurality of blades disengage from the plurality of circumferentially spaced cams as a respective blade end passes from the loading surface to the release surface.
8. (Currently Amendment) A pump according to claim 7, wherein the loading surface smoothly transitions from the arcuate cam surface allowing the blade ends to sweep along the arcuate cam surface and the loading surface past the respective evacuation port.
9. (Currently Amendment) A pump according to claim 7, wherein respective loading and release surfaces angularly intersect to form a release edge, whereby the blade ends of the impeller [[plurality of circumferentially spaced cams as a respective blade end passes over the release edge.
10. (Currently Amendment) A pump according to claim 1, further comprising a housing, the housing including a peripheral wall and a cam wall, the cam wall having an inner planar surface against which the impeller rotates, wherein the plurality of circumferentially spaced cams extend from the cam wall. - - 
- - 16. (Currently Amendment) A pump according to claim 14, wherein the outlet manifold includes an outlet port, wherein each lumen of the plurality of lumina has a first internal cross section proximal the respective evacuation port and a second internal cross section proximal the outlet port, and wherein the second cross section is smaller than the first.
17.  (Currently Amendment) A pump according to claim 14, wherein each lumen of the plurality of lumina has a first internal cross section proximal the respective evacuation port and a second internal cross section proximal an outlet port, and wherein the second cross section is larger than the first.
18.  (Currently Amendment) A pump according to claim 14, wherein each lumen of the plurality of lumina spirals from a respective evacuation port along a gradually tightening curve. - - 
- - 20. (Currently Amendment) A pump according to claim 14, wherein each lumen of the plurality of lumina linearly extends from a respective evacuation port to an outlet port.
21. (Currently Amendment) A pump according to claim 14, wherein each lumen of the plurality of lumina extends from a respective evacuation port to a common outlet port.
22. (Currently Amendment) A pump according to claim 14, wherein each lumen of the plurality of lumina extends from a respective evacuation port to a corresponding outlet port.
23. (Currently Amendment) A pump according to claim 14, wherein the outlet manifold includes an outlet port having an axis, wherein each lumen of the plurality of lumina is fluidly connected to the outlet port at a respective junction, and wherein one or more of the respective junctions are axially spaced within the outlet port from one another.
24. (Currently Amendment) A pump comprising: 
an impeller including a hub and a plurality of blades extending radially from the hub, each blade having an end; 
a housing including a peripheral wall, a plurality of circumferentially spaced cams located radially inward from the peripheral wall, and a peripheral reservoir defined between the peripheral wall and the plurality of circumferentially spaced cams, wherein the plurality of circumferentially spaced cams define an impeller chamber within which the impeller is rotatably mounted, and wherein each cam includes an engagement edge and a release surface; 
a plurality of suction ports fluidly communicating the peripheral reservoir with the impeller chamber, each suction port being defined by a respective release surface of a first cam of the plurality of circumferentially spaced cams and a respective engagement edge of an adjacent second cam of the plurality of circumferentially spaced cams; and 
a plurality of circumferentially spaced evacuation ports, each evacuation port being intermediate the engagement edge and the release surface of a respective cam; 
wherein, as the impeller rotates, the impeller draws fluid from the peripheral reservoir through the plurality of suction ports and delivers fluid to the plurality of circumferentially spaced evacuation ports.
25. (Currently Amendment) A pump according to claim 24, wherein the release surface has a respective [[each]] lobe that extends radially inward from each respective arcuate cam surface of the respective engagement edge, and wherein each evacuation port is proximal the intersection of the arcuate cam surface and the lobe of a respective cam; 
wherein, as the impeller rotates, a corresponding end of a leading blade of the plurality of blades contacts a respective engagement edge and a corresponding end of a trailing blade of the plurality of blades subsequently contacts the respective engagement edge thereby forming a unit chamber between: the leading and trailing blades; the impeller hub; and the respective cam of the plurality of circumferentially spaced cams; and 
wherein, as the impeller continues to rotate, the corresponding end of the leading blade contacts a respective lobe and displaces the leading blade to decrease the volume of the unit chamber and expel fluid from the unit chamber through a respective evacuation port. - - 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the pump as claimed including specifically a plurality of circumferentially spaced cams defining an impeller chamber within which the impeller is rotatably mounted; wherein each cam includes an engagement edge, an arcuate cam surface sloping radially inward from the engagement edge, and a lobe that extends radially inward from the arcuate cam surface; and a plurality of circumferentially spaced evacuation ports, each evacuation port being proximal to the intersection of the arcuate cam surface and the lobe of a respective cam; wherein, as the impeller rotates, a corresponding end of a leading blade of the plurality of blades contacts a respective engagement edge and then a corresponding end of a trailing blade of the plurality of blades subsequently contacts the respective engagement edge thereby forming a unit chamber between: the leading and trailing blades; the impeller hub; and the respective cam of the plurality of circumferentially spaced cams; and wherein, as the impeller continues to rotate, the end of the leading blade contacts a respective lobe and displaces the leading blade to decrease the volume of the unit chamber and expel fluid from the unit chamber through a respective evacuation port is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: with respect to claim 24, the pump as claimed including specifically a housing including a peripheral wall, a plurality of circumferentially spaced cams located radially inward from the peripheral wall, and a peripheral reservoir defined between the peripheral wall and the plurality of circumferentially spaced cams, wherein the plurality of circumferentially spaced cams define an impeller chamber within which the impeller is rotatably mounted, and wherein each cam includes an engagement edge and a release surface; a plurality of suction ports fluidly communicating the peripheral reservoir with the impeller chamber, each suction port being defined by a respective release surface of a first cam of the plurality of circumferentially spaced cams and a respective engagement edge of an adjacent second cam of the plurality of circumferentially spaced cams; and a plurality of circumferentially spaced evacuation ports, each evacuation port being intermediate the engagement edge and the release surface of a respective cam; wherein, as the impeller rotates, the impeller draws fluid from the peripheral reservoir through the plurality of suction ports and delivers fluid to the plurality of circumferentially spaced evacuation ports is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SCHEVETS (U.S. Patent Publication US 2015/0300174 A1) discloses an outlet manifold that connects to each evacuation port (see Figures 1-4).
DRYSDALE (U.S. Patent Publication US 2017/0130715 A1) and HORWITZ (U.S. Patent 5,599,171) discloses two cam surfaces that are located radially from the impeller, however, they do not disclose either the recitation as discussed in the reasons for allowance for either claim 1 or 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746